Citation Nr: 0722633	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  00-09 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hallux valgus 
and bilateral claw toe deformity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1966 to May 1967.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2000 
rating decision by the St. Petersburg, Florida Department of 
Veterans Affairs (VA) Regional Office (RO).  In April 2001, 
the Board reopened the claim and remanded it for further 
development.  In February 2007, the Board obtained an 
independent medical expert's (IME) opinion in this matter.


FINDINGS OF FACT

1.  On examination for induction, it was noted that the 
veteran had a moderate claw toe deformity of the left fourth 
toe, a mild bunion on the left great toe, and an "old 
dislocation" of the fourth left toe; X-rays taken 
approximately two weeks later revealed a bilateral hallux 
valgus of the great toes.

2.  Clear and unmistakable evidence shows that during service 
there was no chronic increase in the severity of the 
veteran's preexisting bilateral foot disorder beyond natural 
progression.


CONCLUSION OF LAW

Service connection for bilateral hallux valgus and bilateral 
claw toe deformity is not warranted.  38 U.S.C.A. §§ 1110, 
1153, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.306 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
claim for service connection decided herein and the 
requirements therein appear to have been met.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b);  Quartuccio v. Principi,16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding timing of notice, in Pelegrini, at 120, the Court 
of Appeals for Veterans Claims held that where notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing the notice prior to the initial AOJ 
adjudication; instead, the claimant has the right to timely 
content-complying notice and proper subsequent VA process.  
With regard to the issue decided herein, the initial 
adjudication preceded enactment of the VCAA.  The veteran was 
provided content-complying notice by a letter in June 2003.  
Although the June 2003 letter did not specifically inform the 
veteran to submit any pertinent evidence in his possession, 
it informed him of the evidence required to substantiate his 
claim and that he should submit such evidence or provide the 
RO with the information necessary for the RO to obtain such 
evidence on his behalf.  The veteran has had ample 
opportunity to respond.  While he was not specifically 
advised of the criteria for rating disabilities of the feet, 
or those governing effective dates of awards, he is not 
prejudiced by lack of such notice (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006)), as rating and 
effective date criteria have no significance unless the claim 
is allowed, and the decision below does not do so.

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and records of pertinent VA and 
private medical treatment.  Furthermore, in February 2007, 
the Board obtained an advisory opinion from an IME in the 
field of orthopedics.  The Board notified the veteran of this 
opinion and provided him with a copy of the opinion.  He was 
notified that he had 60 days to submit any additional 
evidence or argument in support of his claim.  Subsequently, 
he submitted a statement in May 2007 to the effect that he 
had no additional evidence to submit.  The Board is satisfied 
that the RO has complied with VA's duty to assist the veteran 
in the development of the facts pertinent to his claim.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review of the merits of the claim at this time.

Factual Background

The veteran served on active duty from October 1966 to May 1967.  
A service medical record dated October 14, 1966 (the date the 
veteran entered onto active duty) shows diagnosis of a moderate 
claw toe deformity of the left fourth toe.  A mild bunion was 
noted on the left great toe.  X-rays taken on that date revealed 
an "old dislocation" of the fourth left toe.  X-rays taken 
approximately two weeks later revealed a bilateral hallux valgus 
of both great toes, with no arthritic changes or other 
abnormalities noted.  The service records indicate that during 
service he repeatedly received treatment at the podiatry clinic 
for bilateral foot pain.  

A report of Medical Board proceedings in April 1967 indicates 
that the veteran gave a history of bilateral foot pain "for many 
years."  He reported that he drove a postal truck prior to 
service and had considerable foot pain during that employment.  
During service he was placed on a permanent L-3 profile, low 
quarter shoes were recommended, and he was given a sedentary 
military occupational specialty.  Medical Board examination 
revealed bilateral hallux valgus deformity, more marked on the 
left foot.  The Medical Board found that the veteran's bilateral 
foot disabilities existed prior to service.  Service records 
indicate he was medically discharged from service after the 
Medical Board found he was unfit for active duty.  

Postservice evidence includes two witness statements (from the 
veteran's wife and a friend) to the effect that the veteran had 
no perceptible foot problems prior to service, and that his 
bilateral foot disorders were aggravated by his active duty.

Postservice medical evidence includes records from Dr. Kipp, a 
private podiatrist who has reported that he has periodically 
treated the veteran for foot disorders since 1976, at which time 
the veteran presented with "extensive and severe deformities of 
both the right and left feet."  In letters dated in August 1995, 
and in August and September 1997, Dr. Kipp reported that numerous 
operations had been performed on the veteran's feet, the first in 
1977, and opined that the veteran's bilateral foot disorders were 
directly related to his post office employment.  In letters dated 
in July 1998, April 1999 and July 2003, Dr. Kipp reported that he 
had since had the opportunity to review the veteran's service 
medical records, and opined that the veteran's bilateral foot 
disorders were directly related to service, inasmuch as they were 
relatively asymptomatic upon his service entry, but were clearly 
aggravated to such a degree that he was medically discharged 
after serving only seven months.  In the July 2003 letter, Dr. 
Kipp stated:

Based on the fact that [the veteran] was 
referred to me in 1976 with this 
condition fully developed, it is 
reasonable to predict that these severe 
conditions were aggravated during his 
seven months of active service.

Again, therefore, it may be determined 
with a high degree of medical probability 
that prior to his surgery in 1976, the 
activities during the seven months of 
duty had a direct causal relationship for 
aggravating and accentuating his foot 
deformities.  

On VA examination in September 2002, a VA podiatrist reviewed the 
claims file, and recounted the details of treatment the veteran 
received in service as well as treatment evidenced by post-
service medical records.  It was noted that, after his separation 
from service, the veteran continued to work for the post office 
until his retirement in 1992.  The diagnosis was: 

[S]tatus post numerous foot surgeries 
with malunion of the right first 
metatarsophalangeal joint fusion and lack 
of purchase of both great toes due to 
malunion and poor positioning of the 
fusion sites, although both sites are 
fused.  Metatarsal head resections 2, 3, 
4, and 5 bilaterally and fusions of toes 
2 and 3 bilaterally were performed.  
Particularly on the right side due to the 
malposition of the fusion, the remaining 
4 toes are "crunched together" and they 
are on top of each other.  This would 
contribute to additional pain as well.  

The VA podiatrist opined that the veteran entered service with 
foot pain, and additional foot pain was caused by increased 
activity and by combat boots worn during service.  The examiner 
stated:

However, due to his short time being in 
the service and the fact that his 
symptoms were promptly treated and he was 
in fact given permanent profiles and 
basically given a desk job and different 
shoes to wear, it is my opinion that . . 
. these deformities should have been 
resolved and probably were not permanent 
and/or of lasting duration once the 
change in position and change of shoes 
was given, and the fact that he was in 
the service for 6 months.

The examiner suggested that even if the foot disorder that 
preexisted service was temporarily aggravated in service, the 
current impairment and pathology were "completely" due to the 
numerous post-service surgeries "and ultimately failed surgeries 
and salvage surgeries . . . and in fact were not related to 
original pathology at all but actually related to all of the 
postoperative complications . . . ."  The VA podiatrist stated 
that he disagreed with etiological opinion proffered by Dr. Kipp, 
and further opined:

[T]hat [the veteran] entered the service 
with bunion deformities, which obviously 
became aggravated while he was in the 
service, but I do not feel that the 
service caused him permanent functional 
impairment or permanent further injury.  
My reasoning is that he was in the 
service for such a short time and the 
fact that his initial complaints were 
addressed expediently and he was placed 
on permanent profile with different shoes 
and different occupations.  

Pursuant to the Board's referral of this case for an IME advisory 
opinion, a specialist in orthopedics reviewed the veteran's 
claims folder in February 2007, including the service medical 
records, records from Dr. Kipp and the September 2002 VA 
examination report, and answered the following question posed by 
the Board:

Is it at least as likely as not that the 
veteran's preexisting bilateral foot 
disorder was aggravated (a chronic 
worsening of the underlying condition 
beyond its natural progression) during 
service?  Please specifically comment on 
the veteran's allegation that training 
exercises during service aggravated any 
pre-existing foot disorder(s) and the 
fact that while the veteran was 
relatively asymptomatic on induction, he 
was given a Medical Board separation.  If 
it is determined that the veteran's 
preexisting bilateral foot disorder 
underwent a chronic worsening of the 
underlying condition beyond its natural 
progression, please discuss what is a 
"normal progression" for this type of 
disability.  Also, if it is determined 
that during service the disability at 
issue underwent a chronic worsening 
beyond its natural progression, please 
indicate what portion of the current 
disability is attributable to the 
aggravation in service.  Please explain 
the rationale for any opinion given.  

In a February 2007 opinion, the IME stated that he had reviewed 
all of the veteran's medical records extensively.  He stated:

The [veteran] entered the service when he 
was nineteen years old.  He had 
preexisting hallux valgus deformities of 
bilateral feet with dislocated fourth MTP 
joint, as well as moderate hammertoe 
deformities.  The [veteran] basically was 
in the service for approximately seven 
months, it appears, per his records.  He 
was in the service approximately three 
months prior to being recommended for a 
sedentary MOS and ordered to wear low 
quarter shoes.  It was approximately one 
week before the [veteran] presented on 
sick call with foot pain in his basic 
training at which time he was given a 
profile and then subsequently several 
other visits were attended by the 
[veteran] and he ended up being 
discharged in May of 1967, secondary to 
this foot pain.

It is noted in the [veteran's] sick call 
records that he presented on the 26th of 
October in 1966, and in the note, it 
states that the [veteran] has been 
symptomatic for the past four years.  
This contradicts what was stated 
previously in other areas of the 
[veteran's] chart.  In addition to this, 
it was noted that the [veteran] was 
employed as a mail carrier prior to 
entering the service and resumed that 
occupation once he was discharged from 
the military.  Additionally, from the 
chart, the information obtained indicates 
that the [veteran] underwent his first 
foot surgery in 1977, and subsequently 
underwent seven or eight additional 
surgeries and basically ended up with 
very poorly functioning feet bilaterally. 
. . . 

As for my opinion on whether this 
[veteran's] preexisting foot disorder was 
aggravated by his time served in the 
military, it is very unlikely that this 
specifically caused his disability from 
his foot pain.  He had preexisting foot 
pain, as noted in his chart.  The 
[veteran] had bunions prior to entering 
the military and was nineteen years old.  
It is not uncommon that a younger 
individual will have bunion deformity 
with metatarsus primus varus as noted in 
his chart and be asymptomatic.  However, 
with time these conditions tend to 
progress and can be exacerbated by 
improper foot wear, improper muscular 
balance of the foot, improper walking or 
abnormal gait.  Bunions are most widely 
considered to be due to an imbalance in 
the forces that exert across the MTP 
joint of the first ray during walking.  
This results in abnormal motion and 
pressure over the joint and over many 
years, combined with poor fitting foot 
wear can lead to instability in the joint 
causing hallux valgus and bunions.  
Bunions are really only a symptom of 
faulty foot mechanics and are usually 
caused by a combination of the way we 
walk and the foot that we inherit and the 
inappropriate foot wear used.  I feel 
that this condition progressed in a 
normal manner and when it became so 
symptomatic that the [veteran] desired to 
have surgical treatment, it was ten years 
later.  He underwent surgery and ended up 
having more extensive surgery than just 
his bunions corrected.  He apparently had 
hammertoe surgeries with clawtoe [sic] 
deformity corrections.  It is hard to say 
without the operative notes or 
radiographic studies; however, he ended 
up with a [sic] less than satisfactory 
results from his multiple surgeries.  
This occasionally happens when patients 
undergo surgery to correct deformities.  
Based upon the information provided to me 
for review, I do not feel that his time 
spent on active duty, which consists of 
approximately three months of active duty 
time significantly altered the course of 
his disease.  It is apparent that most of 
his disability at this time is secondary 
to his poor outcome from his surgical 
procedures.

Analysis

Essentially, the veteran alleges that he has a bilateral foot 
disorder that preexisted service, but was aggravated by 
rigorous training in service.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

Notably, the veteran's service included service during a 
period of war.  A veteran who served during a period of war 
after December 31, 1946, is presumed to be in sound condition 
when he entered into military service except for conditions 
noted on his entrance examination, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

As noted above, a service medical record dated October 14, 
1966 (the date the veteran entered onto active duty) shows 
diagnosis of a moderate claw toe deformity of the left fourth 
toe.  A mild bunion was noted on the left great toe.  X-rays 
taken on that date revealed an "old dislocation" of the 
fourth left toe.  X-rays taken approximately two weeks later 
revealed a bilateral hallux valgus of both great toes, with 
no arthritic changes or other abnormalities noted.  The Board 
therefore finds that the veteran's bilateral foot disability 
was noted at the time of his entry into service.

A "preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease."  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  It is the 
Secretary's burden to rebut the presumption of in-service 
aggravation by clear and unmistakable evidence.  See 38 
U.S.C.A. § 1111; Laposky v. Brown, 4 Vet. App. 331 (1993); 
VAOPGCPREC 3-2003.

VA's General Counsel has held that the provisions of 38 
C.F.R. § 3.304(b) are invalid insofar as they state that the 
presumption of sound condition could be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service without requiring clear and 
unmistakable evidence to rebut the presumption as to any 
aggravation during service.  VAOPGCPREC 3-2003 (July 2003).

As the veteran's bilateral foot disability was manifested in 
service, he is entitled to the presumption of aggravation by 
service.  This presumption, however, is rebuttable by clear 
and unmistakable evidence (i.e., showing either that 
disability did not increase in severity during service, or 
that any increase in disability was due to the natural 
progress of the disease).  

As noted above, in letters dated in July 1998, April 1999 and 
July 2003, Dr. Kipp opined that the veteran's bilateral foot 
disorders were directly related to service, inasmuch as they were 
relatively asymptomatic upon his service entry, but were clearly 
aggravated to such a degree that he was medically discharged 
after serving only seven months.  In the July 2003 letter, Dr. 
Kipp stated that because the veteran "was referred to me in 1976 
with this condition fully developed, it is reasonable to predict 
that these severe conditions were aggravated during his seven 
months of active service.  Again, therefore, it may be determined 
with a high degree of medical probability that prior to his 
surgery in 1976, the activities during the seven months of duty 
had a direct causal relationship for aggravating and accentuating 
his foot deformities."  However, the Board notes that Dr. Kipp 
provided no reasons or bases for his opinions.  

Conversely, the February 2007 IME advisory opinion is clearly 
against the veteran's claim.  The IME essentially opined that 
the veteran's preexisting bilateral foot disorder was not 
permanently aggravated beyond normal progression by his very 
short military service.  This opinion is based on a review of 
the veteran's entire pertinent medical history, including his 
service medical records and post-service medical evidence as 
noted above.  The consulting expert provided a detailed 
explanation of the rationale for his conclusion, as noted 
above.  Of note, the expert reported that the veteran was in 
service approximately three months prior to being recommended 
for a sedentary MOS and ordered to wear low quarter shoes.  
In addition to this, he noted that the veteran was employed 
as a mail carrier prior to entering the service and resumed 
that occupation once he was discharged from the military.  
The medical opinions from Dr. Kipp in support of the 
veteran's claim did not address these facts.  Moreover, the 
IME opined that the veteran's condition progressed in a 
normal manner, and opined that when his condition became so 
symptomatic that he desired to have surgical treatment, it 
was ten years later.  He also opined that most of the 
veteran's current disability is secondary to his poor outcome 
from surgical procedures, rather than his active duty.  In 
light of the foregoing, the Board finds the IME opinion the 
most probative and persuasive evidence in this matter.

Therefore, the Board finds that there is clear and 
unmistakable evidence to rebut the presumption of aggravation 
during service.  The Board further finds that the veteran's 
bilateral hallux valgus and bilateral claw toe deformity was 
not aggravated by his active service.  Therefore, the claim 
must be denied.


ORDER

Service connection for bilateral hallux valgus and bilateral 
claw toe deformity is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


